SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Alternative Asset Allocation Plus Fund DWS Blue Chip Fund DWS Communications Fund DWS Core Fixed Income Fund DWS Disciplined Market Neutral Fund DWS Diversified International Equity Fund DWS Enhanced Commodity Strategy Fund DWS Global Inflation Plus Fund DWS Gold & Precious Metals Fund DWS High Income Fund DWS High Income Plus Fund DWS Lifecycle Long Range Fund DWS Massachusetts Tax-Free Fund DWS Mid Cap Growth Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short Duration Plus Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Strategic Income Fund DWS Technology Fund NY Tax Free Money Fund Tax Free Money Fund Investment The Boards of Trustees or Directors of each of the above-listed funds recently approved a series of fund reorganizations designed to create operational and administrative efficiencies by realigning the funds into trusts and corporations by asset class and reducing the number of trusts and corporations overseen by the DWS Funds Board. These reorganizations will be accomplished by reorganizing each of the funds from its current Massachusetts business trust or Maryland corporation into a corresponding newly created series of another Massachusetts business trust or Maryland corporation, as applicable. Each newly created “shell” series will be substantially similar to its corresponding current fund, except for the trust or corporation of which it will become a part. On or about the effective date listed below, all of the assets and liabilities of the current series will be transferred to the corresponding new shell series. The proposed reorganizations do not require the approval of shareholders in order to be effective. Each reorganization is subject to receipt of an opinion of tax counsel that the transaction can be accomplished on a tax-free basis. Fund Current Legal Entity Proposed Legal Entity Effective Date Cash Management Fund DWS Institutional Funds DWS Money Market Trust April 29, 2011 Cash Reserves Fund Institutional DWS Institutional Funds DWS Money Market Trust April 29, 2011 Daily Assets Fund Institutional DWS Institutional Funds DWS Money Market Trust November 1, 2011 DWS Alternative Asset Allocation Plus Fund DWS Equity Trust DWS Market Trust April 29, 2011 DWS Blue Chip Fund DWS Blue Chip Fund DWS Investment Trust February 1, 2011 DWS Communications Fund DWS Communications Fund, Inc. DWS Securities Trust April 29, 2011 DWS Core Fixed Income Fund DWS Advisor Funds DWS Income Trust February 1, 2011 DWS Disciplined Market Neutral Fund DWS Equity Trust DWS Market Trust December 1, 2011 DWS Diversified International Equity Fund DWS Advisor Funds DWS International Fund, Inc. February 1, 2011 DWS Enhanced Commodity Strategy Fund DWS Institutional Funds DWS Securities Trust April 29, 2011 DWS Global Inflation Plus Fund DWS Institutional Funds DWS Income Trust February 1, 2011 DWS Gold & Precious Metals Fund DWS Mutual Funds, Inc. DWS Securities Trust March 1, 2011 DWS High Income Fund DWS High Income Series DWS Income Trust February 1, 2011 DWS High Income Plus Fund DWS Advisor Funds DWS Income Trust February 1, 2011 DWS Lifecycle Long Range Fund DWS Advisor Funds DWS Market Trust April 29, 2011 DWS Massachusetts Tax-Free Fund DWS State Tax Free Trust DWS State Tax Free Income Series August 1, 2011 DWS Mid Cap Growth Fund DWS Advisor Funds DWS Investment Trust February 1, 2011 DWS RREEF Global Real Estate Securities Fund DWS AdvisorFunds DWS Securities Trust April 29, 2011 DWS RREEF Real Estate Securities Fund DWS Advisor Funds DWS Securities Trust April 29, 2011 DWS S&P 500 Index Fund DWS Investment Trust DWS Institutional Funds April 29, 2011 DWS Select Alternative Allocation Fund DWS Equity Trust DWS Market Trust December 1, 2011 DWS Short Duration Fund DWS Advisor Funds DWS Income Trust February 1, 2011 DWS Short Duration Plus Fund DWS Advisor Funds DWS Income Trust February 1, 2011 DWS Short-Term Municipal Bond Fund DWS Advisor Funds DWS Municipal Trust February 1, 2011 DWS Small Cap Growth Fund DWS Advisor Funds DWS Investment Trust February 1, 2011 DWS Strategic Government Securities Fund DWS Strategic Government Securities Fund DWS Income Trust February 1, 2011 DWS Strategic Income Fund DWS Strategic Income Fund DWS Income Trust February 1, 2011 DWS Technology Fund DWS Technology Fund DWS Securities Trust March 1, 2011 NY Tax Free Money Fund DWS Advisor Funds DWS Money Market Trust April 29, 2011 Tax Free Money Fund Investment DWS Advisor Funds DWS Money Market Trust April 29, 2011 Please Retain This Supplement for Future Reference December 7, 2010
